Citation Nr: 0120680	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  01-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 5, 
1999, for the grant of entitlement to service connection for 
post-traumatic stress disorder. 

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
October 1969.

The issues on appeal comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  The veteran testified with his spouse before a 
local hearing officer in February 1998, and the veteran 
testified alone before a local hearing officer in June 1999.

The veteran has been assigned a temporary total evaluation 
for his PTSD from October 24, 1999, to December 1, 1999, 
based upon his hospitalization for treatment of the 
condition.  The veteran has not taken issue with that 
temporary total evaluation, and this decision does not 
disturb that temporary total evaluation.

FINDINGS OF FACT

1.  The veteran filed his first claim for service connection 
for PTSD on September 19, 1996.

2.  The first medical record indicating a diagnosis of PTSD 
was dated on February 22, 1999.

3.  The veteran's PTSD is manifested by nightmares and sleep 
disturbance, occasional anxiety upon watching war-related 
movies, and short-temperedness, resulting in occupational and 
social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  An effective date of February 22, 1999, and no earlier, 
for the award of service connection for PTSD, is warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(b)(2) 
(2000).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met since the effective date 
of the grant of service connection.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DA Form 20 indicates that he served in Vietnam 
from April 1968 to April 1969, that he was involved in the 
TET Counteroffensive campaign, and that he received in part, 
a Vietnam service medal. 

In November 1972, the veteran filed a claim for service 
connection for a head injury, which he alleged occurred in 
December 1967.  By a January 1973 rating decision, the RO 
denied service connection for head pain.  

In a written statement filed on September 19, 1996, the 
veteran indicated that he was seeking service connection for 
PTSD. 

By a June 1997 rating decision, the RO denied service 
connection for PTSD. 

In a notice of disagreement associated with the claims file 
in September 1997, the veteran asserted that he suffered from 
"hyper alterness" from his Vietnam experience, apparently 
resulting from several rocket attacks on his base in 1968.  

A statement of the case on the issue of entitlement to 
service connection for PTSD was issued in October 1997.  In a 
December 1997 letter, the veteran's representative expressed 
continued disagreement with the denial of service connection 
for PTSD.  

In February 1998, the veteran and his spouse testified before 
a local hearing officer.  The veteran spoke about his Vietnam 
stressors, which included living through approximately six 
rocket attacks.  He stated that the events which occurred in 
Vietnam 30 years before still bothered him all the time.  He 
said he slept three hours every a night, and would have 
nightmares two or three times a month.  These nightmares 
would often arise after he watched war-related television 
programming.  Different noises would elicit thoughts of 
Vietnam, and the veteran confirmed that he would guard 
himself when entering buildings by keeping his back to the 
wall. He said he was taking Amitriptyline for psychological 
symptoms and was also seeking counseling at a VA mental 
hygiene clinic.  He had not been seeing any private 
psychologists.  The veteran said he worked at the post office 
as a group leader and had "up and down" relationships with 
his coworkers and supervisors.  He said he would have 
flashbacks and thoughts of Vietnam while on duty, which 
affected his ability to keep his mind on the job.  He 
indicated that he had been disciplined at work because of his 
emotional problems.  The veteran testified that he had missed 
work because of emotional symptoms in the prior year, but did 
not specify the exact amount of time off.  He said he was 
short-tempered with his wife, family, and friends.    

The veteran's spouse testified that they had been married for 
28 years, and that the veteran began talking about Vietnam 
shortly after their marriage.  She said the veteran would 
become violent in his sleep, tossing and turning and hitting 
her.  They could not sleep together even now, and the veteran 
apparently slept in a trailer in the back.  To her, the 
veteran appeared to be emotionally distraught.  After 
watching something on television concerning the Gulf War, he 
would become nervous and start talking about what happened to 
him in the service.  She said that the veteran would jump 
whenever a truck would pass by.  The veteran seemed very 
mistrustful of his family and his coworkers. He would come 
home upset and depressed at things that occurred at work.  
She stated that the veteran was constantly on guard and 
apparently believed that his family was trying to conspire 
against him.  When his children came over to visit, he would 
not stay in the room.  

At the time of his local hearing, the veteran submitted 
copies of VA medical reports which reflect that in October 
1984, he sought treatment for symptoms which were noted by a 
clinical psychologist to be indicative of depression.  These 
records also reflect that the veteran underwent psychological 
testing at a VA facility in 1985. 

A May 1998 letter associated with the claims file indicates 
that in April 1998 the veteran was placed on enforced leave 
at work for failing to produce documentation that he was on 
medication which prevented him from working on a lift.  It 
appears that the veteran then submitted a May 1998 VA medical 
record confirming that he was taking medication for insomnia 
and advising that he should not climb or work in places where 
dizziness or drowsiness could cause a problem.  In another 
letter dated in May 1998, the veteran's employer advised him 
to report back to work. 

In an August 1998 supplemental statement of the case, the RO 
continued to deny service connection for PTSD.

On March 5, 1999, the veteran's representative submitted the 
report of a private psychological evaluation which took place 
on February 22, 1999.  At that time, the veteran was casually 
groomed and dressed, and displayed an emotionally flat and 
detached manner with little eye contact.  He said that he 
could not sleep, would sweat at night, and would have a lot 
of bad dreams.  He thought he saw a GI in a wheel chair 
coming up to his bed, and would see Vietnamese with sandbags 
over their heads.  The veteran said he felt depressed and 
pressured quite a bit, as well as irritable.  Sometimes he 
would take a double dose of his medicine to shut his mind 
off.  Otherwise, he just kept "viewing it and viewing it."  
The veteran said that he had worked for the postal service 
since 1970 and was a group leader.  He said his medication 
kept him sleepy and absent minded.  He would oversleep in the 
mornings and was unable to perform some jobs due to 
grogginess.  The veteran said he had been married for 27 
years and had three children, one of whom still lived with 
him and his wife.  He denied any criminal history. He said 
that he occasionally would use alcohol or street drugs, but 
denied any serious consequences from his substance abuse 
(other than a DWI charge many years before).  

The veteran said he did not live in his house with his wife 
and did not spend much time with her.  Instead, he resided in 
a camper parked nearby.  He explained that he got along with 
his family better with that arrangement.  He said that if he 
spent a lot of time in the house, he would get irritated and 
would end up arguing with them.  He spent most of his leisure 
time sleeping and did no shopping.  He relied on his wife to 
handle his money.  He said he had always been distant from 
his family and had always stayed away one way or another.  
The veteran said that following his discharge from active 
duty, it took him a number of years before he was able to 
interact appropriately with people.  He continued to have a 
significant problem with his short temper.  

On the Minnesota Multiphasic Personality Inventory, the 
veteran produced a generally elevated validity scale profile.  
The private examiner concluded that the veteran presented 
with the clinical symptoms and self-reported history 
indicative of a rather marked case of PTSD, most likely 
stemming from his military service in Vietnam.  Due to 
substantially below-average intellectual ability and academic 
achievement levels, his attempt to complete an objective 
personality test was futile.  He had managed to secure and 
hold a janitorial-type job and labored under the burden of 
sedating medication.  The examiner noted that the veteran had 
been unable to function normally in interpersonal and social 
settings. He instead attempted to maintain a low stress 
environment by isolating himself from his family and living 
essentially a solitary existence.  

By a March 1999 rating decision, the RO determined that 
adequate evidence had not been submitted to "reopen" the 
veteran's claim for service connection for PTSD.  

The veteran testified at another local hearing in June 1999, 
which focused on the details of his PTSD stressors.  However, 
he did state that he sometimes experienced "scary spells" 
when watching the news, or whenever he was in a place which 
reminded him of being confined in a bunker.  He again stated 
that he very often experienced nightmares about Vietnamese 
men or GIs coming into his bedroom, with intent to do him 
harm.  Sometimes the veteran would even set traps for these 
"intruders," or arm himself with a gun.  

VA records reflect that the veteran participated in VA PTSD 
outpatient treatment beginning in October 1999.  This 
treatment included group therapy sessions, during which the 
veteran generally was on time and motivated to participate.  
During an examination in November 1999, it was noted that the 
veteran was appropriately dressed, groomed and cooperative.  
He did not report having any problem with his attention span.  
He intended to return to his work as a postal worker after 
leaving the hospital.  No hobbies or leisure interests were 
reported, and he described his family relationships as 
"bad."  The examiner noted that the veteran appeared to 
have decreased social, work and leisure skills, as well as 
decreased self-esteem.  It was recommended that he 
participate in PTSD group therapy twice a week.  During one 
group therapy session in November 1999, the veteran discussed 
problems he had had socializing due to getting angry at 
others and thus avoiding social situations.  The veteran 
completed his five week outpatient PTSD program on November 
24, 1999.

In a letter to the veteran's employer, a VA physician noted 
that the veteran had participated well in a PTSD-related 
rehabilitation program and was currently enrolled in a 
"medication clinic."  The veteran apparently had reported 
in April 2000 that he was experiencing a great deal more 
stress on the job and was suffering from a worsening of 
depression and tension headaches.  He also believed he was 
being treated unfairly regarding his job duties.  The VA 
physician recommended a two week leave of absence so that the 
veteran could work to improve his symptoms.  

The veteran underwent a VA examination in June 2000.  He 
began the examination by stating, "I just feel depressed."  
He reported having nightmares two or three times a month 
which he said involved incoming rockets in Vietnam.  He would 
awaken feeling frightened and could not return to sleep.  He 
reported that he had numerous intrusive thoughts about the 
war and stated that his mind was always rambling about 
Vietnam.  He thought about the TET offensive and all the 
fighting that when on at that time.  He said he was easily 
startled by all noises and would jump if he heard an 
unexpected noise.  The veteran said he did not care for 
crowds and did not go to restaurants.  He would only go to 
large stores if necessary.  He said he watched war movies 
regularly, but tensed up as he watched them.  He could not 
explain why he watched such movies, but said it did not 
bother him to see Vietnamese people.  

The veteran reported that he remained married to his wife of 
28 years, but said that they did not get along because of his 
constant irritability.  When asked if they were close, the 
veteran said that as long as they did not talk it was okay.  
He had worked for 30 years as a custodian for the postal 
service.  He said he did not enjoy the job and felt that he 
was not treated well.  He apparently had been "written up" 
for sleeping.  When at home, he watched TV or would go out 
with his grandson.  The veteran denied any alcohol or drug 
use in the prior year, although he said that he missed 
alcohol.  

He was casually dressed and appeared quite lethargic during 
the examination.  Eye contact was essentially nonexistent and 
occasionally his speech was not fluent.  The predominant mood 
was one of some depression and affect was constricted.  The 
veteran's thought processes and associations were logical and 
tight, and no loosening of associations was noted, nor was 
there any confusion.  Some memory impairment was noted.  He 
was generally oriented in all spheres.  The veteran did 
report some hallucinations, saying that there had been times 
when he thought he was talking to someone and it turned out 
to be a tree.  No delusional material was noted during the 
examination.  The veteran's insight was somewhat limited and 
judgment was somewhat impaired.  He denied any suicidal or 
homicidal ideation.  The examiner concluded that the veteran 
was not in need of psychiatric hospitalization at the time of 
the examination.  The veteran was diagnosed as having chronic 
PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 55.  

By a January 2001 rating decision, the RO granted service 
connection for PTSD, and assigned a 50 percent rating 
effective from March 5, 1999, a 100 percent rating effective 
from October 24, 1999 (based on the VA PTSD treatment 
beginning in October 1999), and a 50 percent rating effective 
from December 1, 1999.  

In a March 2001 notice of disagreement, the veteran's 
representative indicated that an increased rating to 70 
percent was being sought for the service-connected PTSD, as 
well as an earlier effective date for the grant of service 
connection. A statement of the case, referencing the laws and 
regulations relevant to a claim for an earlier effective date 
and for disability ratings for PTSD, was issued in April 
2001.

In a May 2001 letter, the veteran's representative continued 
to argue for an increased rating for PTSD, and also argued 
that an August 1998 "BVA decision" was the proper effective 
date of the grant of service connection for PTSD, as "this 
was a reopened claim and was filed within 1 year of this date 
(3-99)."


II.  Analysis

A.  Claim for earlier effective date 

While this case was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted into law.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law sets forth the 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that even 
though this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  

The veteran was provided adequate notice as to the 
requirements to substantiate his claim for an earlier 
effective date in the April 2001 statement of the case.  The 
RO has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  There are 
several written statements from the veteran's representative 
in the file arguing in favor of the claim, and the veteran 
has been offered an opportunity to submit additional 
evidence.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify as 
to the evidence needed to substantiate the claim.  Therefore, 
the Board will proceed with appellate disposition of the 
claim.

A brief recounting of the relevant procedural history of this 
case is illuminating.  Following his period of active 
service, the first formal claim the veteran filed concerning 
VA benefits for PTSD was received on September 19, 1996.  The 
RO denied this claim for service connection by a June 1997 
rating decision.  A notice of disagreement was filed in 
September 1997, a statement of the case was issued later that 
month, and the veteran's representative submitted what can 
clearly be construed as a substantive appeal in a letter 
associated with the claims file in December 1997.  See 38 
C.F.R. § 20.202 (2000).  Therefore, when service connection 
for PTSD was awarded by the RO in the January 2001 decision, 
the appeal as to the veteran's original claim for service 
connection for PTSD had been perfected and the claim had 
actually been pending since September 19, 1996.  The question 
is what is the earliest effective date that can be assigned 
the award of service connection for PTSD.    

While the veteran's representative has made a somewhat 
inexplicable argument that a "BVA decision" dated in August 
1998 (apparently referring to the RO's August 1998 statement 
of the case) is the proper effective date for the grant of 
service connection, this is clearly erroneous.  The 
provisions of the law governing effective date of awards of 
benefits are clear.  A claim must be filed in order for VA 
benefits to be paid.  38 U.S.C.A. § 5101(a) (West 1991).  The 
effective date of an award is generally the date of receipt 
of a claim (or informal claim where appropriate), or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2000).  More specifically, 
the effective date of an award of disability compensation for 
direct service connection is the day following separation 
from active service or the date entitlement arose, if the 
claim was received within one year after separation from 
service; otherwise, it is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2000). 

The veteran in this case did not file a claim of entitlement 
to service connection for PTSD within the first post-service 
year, so that provision does not avail him of an earlier 
effective date.  As noted above, he first filed his claim for 
PTSD on September 19, 1996.  However, it was not until March 
5, 1999, that the veteran's representative submitted the copy 
of a private psychological report reflecting that the veteran 
had been diagnosed as having PTSD during an examination on 
February 22, 1999.  In this case, the Board will construe the 
date that entitlement to service connection for PTSD arose as 
being on February 22, 1999, the date of the private 
examination.  As it is later than September 19, 1996 (the 
date of receipt of the veteran's written statement seeking 
service connection for PTSD), the proper effective date for 
the grant of service connection for PTSD is February 22, 
1999.  There is absolutely no medical evidence pre-dating the 
February 22, 1999, private report that shows the veteran to 
have a diagnosis of PTSD, and no basis to establish 
entitlement before that date.

B.  Claim for an initial rating in excess of 50 percent for 
PTSD 

As noted above, VA has a duty to assist in the development of 
facts relating to this claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  VA's duties have been fulfilled.  

There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  The 
veteran was notified of the information and evidence required 
to substantiate his claim by means of the April 2001 
statement of the case, which provided him notice of 
applicable regulations and the reasons and bases for the 50 
percent rating assigned for his PTSD.  See 38 U.S.C.A. § 5103 
(West Supp. 2001).  The RO has obtained the veteran's VA and 
available private treatment records, including the report of 
his February 1999 private psychological evaluation.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  Additionally, the 
veteran has been provided a current VA psychiatric 
examination.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  
No further assistance to the veteran is required to comply 
with the duty to assist.

The United States Court of Appeals for Veterans Claims has 
held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  Id. at 126 and 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126.  With an 
increased rating claim, ". . . the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).   This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The RO in this case has evaluated all the evidence of record 
and has assigned a 50 percent rating effective from March 5, 
1999, a 100 percent rating effective from October 24, 1999 
(based on the VA PTSD treatment beginning in October 1999), 
and a 50 percent rating effective from December 1, 1999.  
Although in the discussion above, the Board has found that 
the effective date of the award of service connection for 
PTSD should actually be February 22, 1999, the RO has, 
nevertheless, essentially considered whether the facts showed 
that the veteran was entitled to a higher disability rating 
for his service-connected PTSD disability for the approximate 
period of time since the effective date of service 
connection.  While the RO determined that the veteran was 
entitled to a temporary total rating for part of the period 
(from October 24, 1999 through November 30, 1999), this was 
based on the veteran's inpatient VA hospital treatment for 
PTSD, and did not reflect a determination that the underlying 
rating of 50 percent should be increased.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).

The veteran's service-connected PTSD has been evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  For a 50 percent 
rating, the evidence must show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to  
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

For a 70 percent rating, the evidence must show occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

In the present case, while there is no question that the 
veteran appears to have sleep disturbance and continuing 
nightmares about Vietnam, the record simply does not reflect 
any suicidal ideation, obsessional rituals, near-continuous 
depression, spatial disorientation or neglect of personal 
appearance or hygiene that would support a 70 percent rating 
under Diagnostic Code 9411.  Indeed, the veteran has been 
most recently assigned a GAF as 55, which, according to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), represents "(m)oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)" 
(emphasis added).  

While the veteran has reported having difficulty relating to 
his coworkers and supervisors, the record reflects that he 
has successfully maintained his job at the postal service for 
nearly 30 years, with at least some of that time serving as a 
group leader.  Moreover, although the veteran spends much of 
his time in a camper behind his house, he has maintained a 
long-term marriage, and apparently spends time with his 
grandson.  This certainly does not reflect an inability to 
maintain relationships.  While the veteran has indicated that 
he becomes nervous when seeing war-related programming on 
television, this behavior clearly does not suggest the 
"near-continuous panic" which would merit a 70 percent 
rating under Diagnostic Code 9411.  

The current 50 percent rating for PTSD contemplates 
occupational and social impairment with reduced reliability 
and productivity.  The medical record in this case 
substantiates no more than this level of PTSD impairment.  
Most of the symptoms listed in the rating criteria for a 70 
percent rating are simply absent in this case.  The PTSD 
disability picture more nearly approximates the criteria for 
a 50 percent rating, than a 70 percent rating, and thus the 
lower rating of 50 percent is warranted in this case. 

Accordingly, the Board finds that the veteran has been most 
appropriately evaluated at his current rating and that the 
preponderance of the evidence is against a rating in excess 
of 50 percent.  Moreover, aside from the temporary total 
rating assigned by the RO for VA hospital treatment during 
the period from October 24, 1999 through November 30, 1999, 
the condition has been no more than 50 percent disabling 
since the effective date of service connection, and a higher 
"staged rating" since that date is not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  While the Board 
has considered the doctrine of benefit of doubt, the record 
does not provide an approximate balance of positive and 
negative evidence on the merits. 38 U.S.C. § 5107 (West Supp. 
2001).  Therefore, the Board is unable to allow the veteran a 
higher evaluation as to this issue.


ORDER

An effective date of February 22, 1999, for the award of 
service connection for PTSD, is granted.

An evaluation in excess of 50 percent for PTSD, on appeal 
from the initial grant of service connection, is denied.




		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

